  Case 17-23718-TPA       Doc 117    Filed 06/03/21    Entered 06/03/21 11:36:15      FILEDMain
                                                                                      Desc
                  IN THE UNITED Document
                                STATES BANKRUPTCY
                                          Page 1 of 1 COURT                           6/3/21 11:31 am
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA                             CLERK
                                                                                      U.S. BANKRUPTCY
In re:                                       :         Case No.:    17-23718-TPA      COURT - WDPA
                                             :
Edward F. Behr                               :         Chapter:     13
Diane J. Behr                                :
                 Debtor(s).                  :
                                             :         Date:        6/2/2021
                                             :         Time:       11:00

                                PROCEEDING MEMO

MATTER              #102 Motion to Enforce the Order of Court dated March 3, 2021, in
                    addition to Motion For Contempt , in addition to Motion to Expedite
                    Hearing

APPEARANCES:
                    Debtor:      Abagail Steidl
                    Trustee:      Ronda J. Winnecour
                    CMG Mortgage: Brian Nicholas + Atty. Miksich

NOTES:

Steidl:             We filed a proposed consent Order. Background of matters given re
                    consent order.

Nicholas:           Payments on hold to creditor

Winnecour:          Atty. Nicholas to contact me and Atty. Steidl re payment issue.



OUTCOME:            Consent Order to be GRANTED (stike #6)
